16 So. 3d 936 (2009)
Anthony COBB, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1679.
District Court of Appeal of Florida, Third District.
August 12, 2009.
Rehearing Denied September 17, 2009.
Anthony Cobb, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SHEPHERD, SUAREZ, and ROTHENBERG, JJ.
PER CURIAM.
Affirmed. See State v. Enmund, 476 So. 2d 165 (Fla.1985); Green v. State, 680 So. 2d 1067 (Fla. 3d DCA 1996); Coughlin v. State, 932 So. 2d 1224 (Fla. 2d DCA 2006).